Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/448,651 filed on 9/23/21. Claims 1 - 30 has been examined.
Claim Interpretation - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claim limitation “means for determining, means for modifying and means for transmitting in claim 29 and means for switching” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 29 – 30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: means for determining time-averaged power limit is interpreted as communication manager; means for modifying as communication manager; means for transmitting as transmitter and means for switching as switch.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 – 3, 5 – 10, 13 – 15, 17 – 22, 25 – 27, 29 - 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mujtaba et al. (US 9,215,000, Mujtaba hereafter).

Regarding claim 1, Mujtaba teaches An apparatus for wireless communication (col 1 lines 49 – 52; col 9, lines 4 – 10; 10 of Fig. 1 - 2), comprising: 
a memory (28 of Fig. 2); and 
one or more processors coupled to the memory, the memory and the one or more processors configured to: 
determine a time-averaged power limit for each antenna of a set of antennas (device 10 may measure signal strength using any suitable signal quality metric. As an example, device 10 may measure received signal power, may gather received signal strength indicator (RSSI) information, may gather received signal code power (RSCP) information, or may gather other information on received signal strength; col 9; lines 11 – 16; Received signal strength information may be gathered for each antenna in device 10. For example, if device 10 includes upper and lower antennas, the signal strength for signals received in both the upper and lower antennas can be gathered, col 9, lines 18 – 20;); 
modify an antenna switching configuration based at least in part on the time- averaged power limit (Information on device movement and other external data may be used to adjust threshold values and other antenna switching criteria in real time, col 9, lines 34 – 39; furthermore, time-based averaging filters may be applied to received signal strength measurements. Multiple filters may be used, each with different associated filtering characteristics. For example, there may be two, three, or more than three filters each of which has different associated filtering characteristics. With one suitable arrangement, which may sometimes be described herein as an example, device 10 may use a pair of time-based filters, col 9, lines 42 – 46); and 
transmit a signal using an antenna, from the set of antennas, based at least in part on the modified antenna switching configuration, wherein the antenna is associated with a higher time-averaged power limit than one or more other antennas from the set of antennas (An antenna switching algorithm that runs on the circuitry of device 10 can be used to automatically perform antenna switching operations based on the evaluated signal quality of received signals. The antenna switching algorithm may direct device 10 to select a new antenna for use in handling wireless signals (e.g., cellular telephone signals or other wireless traffic) whenever antenna performance on the currently used antenna has degraded relative to an available alternate antenna or when other antenna switching criteria have been satisfied; col 9, lines 58 - 67).

Regarding claim 2, The apparatus of claim 1, wherein the one or more processors, when modifying the antenna switching configuration, are configured to: 
switch, based at least in part on the modified antenna switching configuration, from the one or more other antennas associated with a lower time-averaged power limit to the antenna associated with the higher time-averaged power limit (An antenna switching algorithm that runs on the circuitry of device 10 can be used to automatically perform antenna switching operations based on the evaluated signal quality of received signals. The antenna switching algorithm may direct device 10 to select a new antenna for use in handling wireless signals (e.g., cellular telephone signals or other wireless traffic) whenever antenna performance on the currently used antenna has degraded relative to an available alternate antenna or when other antenna switching criteria have been satisfied. With this type of arrangement, it is not necessary to simultaneously use multiple antennas and associated circuits for handling wireless signals, thereby minimizing power consumption; Arrangements in which device 10 has a first antenna and a second antenna are sometimes described herein as an example. This is, however, merely illustrative. Device 10 may use three or more antennas if desired. Device 10 may use antennas that are substantially identical (e.g., in band coverage, in efficiency, etc.), or may use other types of antenna configurations, col 8, lines 58 – 67; lines 9, lines 34 - 39).

Regarding claim 3, The apparatus of claim 2, wherein the one or more processors, when switching from the one or more other antennas to the antenna, are configured to: 
reconfigure, based at least in part on the modified antenna switching configuration, a transmit chain or a receive chain corresponding to the one or more other antennas or to the antenna (An antenna switching algorithm that runs on the circuitry of device 10 can be used to automatically perform antenna switching operations based on the evaluated signal quality of received signals. The antenna switching algorithm may direct device 10 to select a new antenna for use in handling wireless signals (e.g., cellular telephone signals or other wireless traffic) whenever antenna performance on the currently used antenna has degraded relative to an available alternate antenna or when other antenna switching criteria have been satisfied, col 8, lines 58 – 61).

Regarding claim 5, The apparatus of claim 1, wherein the time-averaged power limit is determined based at least in part on one of: a per antenna basis, a per radio frequency band basis, a per device state index basis, or a per radio technology basis (as explained above, Received signal strength information may be gathered for each antenna in device 10; also, time-based averaging filters may be applied to received signal strength measurements, col 9, lines 18 – 19; 41 - 42).

Regarding claim 6, The apparatus of claim 1, wherein the one or more processors, when modifying the antenna switching configuration, are configured to: 
select the antenna switching configuration based at least in part on one or more antenna parameters, wherein the one or more antenna parameters include at least one of: 
a reference signal received power, 
a signal to noise ratio (SNR, SINR; col 7, lines 12 - 13), 
a transmit power headroom, 
a maximum transmit power, 
an excess transmit power timing parameter, 
a sensor parameter, or 
the time-averaged power limit.

Regarding claim 7, The apparatus of claim 1, wherein the one or more processors, when determining the time-averaged power limit, are to: 
determine the time-averaged power limit based at least in part on a time-averaged exposure determination (time-based averaging filters may be applied to received signal strength measurements. Multiple filters may be used, each with different associated filtering characteristics, col 9, lines 41 - 43).

Regarding claim 8, The apparatus of claim 7, wherein the time-averaged exposure determination is determined for a time window associated with the time-averaged power limit (time-based averaging filters may be applied to received signal strength measurements. Multiple filters may be used, each with different associated filtering characteristics, col 9, lines 41 - 43).

Regarding claim 9, The apparatus of claim 1, wherein the one or more processors, when determining the time-averaged power limit, are to: determine the time-averaged power limit for at least one of: the antenna of the apparatus or the one or more other antennas of the apparatus, wherein the antenna and the one or more other antennas are associated with a common radio frequency band of the apparatus (adjust the switch to select which antenna is being used to transmit radio-frequency signals (e.g., when it is desired to share a single transmitter in transceiver 60 between two antennas) or which antenna is being used to receive radio-frequency signals (e.g., when it is desired to share a single receiver between two antennas), col 26 - 30).

Regarding claim 10, The apparatus of claim 1, wherein the time-averaged power limit is re-determined for each new time window (as explained above, since it is time based it is understood that for each new time window).

Regarding claim 13, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 14, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 15, the method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 17, the method substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 18, the method substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 19, the method substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 20, the method substantially has same limitations as claim 8, thus the same rejection is applicable. 

Regarding claim 21, the method substantially has same limitations as claim 9, thus the same rejection is applicable. 

Regarding claim 22, the method substantially has same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 25, the non-transitory computer readable medium substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 26, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 27, the method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 29, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 30, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 4, 11 – 12, 16, 23 – 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (US 9,215,000, Mujtaba hereafter) in further view of (Ali EP-2410661).

Regarding claim 4, Mujtaba teaches claim 1, however, does not specifically disclose The apparatus of claim 1, wherein the time-averaged power limit is at least one of a real-time specific absorption ratio (RT-SAR) power limit or a power density (PD) power limit (SAR, paragraph 41).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ali’s SAR or power limit with the system of Mujtaba. One would be motivated to combine these teachings because it can limit the power and does not go over the desired limit.


Regarding claim 11, Mujtaba teaches claim 1; however, does not specifically teach threshold amount. 
	Ali teaches wherein the one or more processors are further configured to: determine that the time-averaged power limit differs from a previous time-averaged power limit by a threshold amount; and alter a measurement frequency based at least in part on the determination that the time- averaged power limit differs from the previous time-averaged power limit by the threshold amount (an embodiment of a radiation power level control method for a wireless UE device is disclosed. The claimed method comprises one or more of the following: determining a time-average transmission power level; comparing the time-average transmission power level with a first time-averaged transmission power limit threshold, the first time-averaged transmission power limit threshold having a value that depends on a transmission power level history for the UE device; and responsive to the time-average transmission power level meeting or exceeding the first time-averaged transmission power limit threshold, reducing a transmission power level of the UE device, paragraph 19).	
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ali’s power limit threshold with the system of Mujtaba. One would be motivated to combine these teachings because it can automatically adjust the power and does not go over the desired limit.

Regarding claim 12, Mujtaba with Ali teaches claim 1, Mujtaba further teaches The apparatus of claim 11, wherein the measurement frequency is for at least one of: a reference signal received power measurement or a signal to noise ratio measurement (SNR, SINR; col 7, lines 12 - 13).

Regarding claim 16, the method substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 23, the method substantially has same limitations as claim 11, thus the same rejection is applicable. 

Regarding claim 24, the method substantially has same limitations as claim 12, thus the same rejection is applicable. 

Regarding claim 28, the method substantially has same limitations as claim 4, thus the same rejection is applicable. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        /TANMAY K SHAH/Primary Examiner, Art Unit 2632